
	

114 HJ 79 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 79
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mr. Hardy introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to the Constitution of the United States.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless three-fifths of the whole number of each House of Congress provides by law for a specific excess of outlays over receipts by a roll-call vote. Such total outlays do not include those for repayment of debt principal and such total receipts may not include those derived from borrowing.
 2.Before each fiscal year, the President shall transmit to the Congress a proposed budget for such fiscal year for the Government in which total outlays do not exceed total receipts. If the President fails to perform the duty imposed by this section, no Executive orders may be issued until the earlier of the date on which the President corrects such failure or the first day of such fiscal year.
 3.The limit on the debt of the United States held by the public shall not be increased unless three-fifths of the whole number of each House of Congress provides by law for such an increase by a roll-call vote.
 4.The Congress may waive this article for any period during which the United States is engaged in military conflict that causes an imminent and serious military threat to national security and is so declared by a joint resolution, adopted by a majority of the whole number of each House of Congress, which becomes law.
 5.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts.
 6.Sections 1, 2, and 3 shall take effect with the beginning of the third fiscal year beginning after its ratification.
					.
		
